Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 08/09/2022 for application number 17/196,828. Claims 1, 3, 5, 7, 8, 10-12, 14, and 16-20 have been amended. Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on  08/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 11019660 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Kwon et al. (US 2013/0336184 A1; hereinafter “Kwon”) 
Chu et al. (US 2015/0146654 A1; hereinafter “Chu”) 
Horn et al. (US 2015/0003435 A1; hereinafter “Horn”)
Lu et al. (US 2015/0257168 A1; hereinafter “Lu”) 

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would this have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“A communication apparatus comprising: a sending unit configured to send a trigger frame, 
wherein the trigger frame reserves at least one wireless communication channel to be used by designated apparatuses and notifies the designated apparatuses of a splitting of the reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the designated apparatuses, and 
wherein the trigger frame includes an indicator for each of the plurality of resource units, each indicator being associated with a respective resource unit and each indicator indicating an access category selected from the four access categories (AC) defined in the 802.11 standard.”
In contrast, the closest prior art, Kwon, discloses an apparatus for an access point ([0025] and Fig. 1), configured to reserve, at the access point, at least one wireless communication channel to be used by designated nodes in the wireless network ([0025] and Fig. 1: [0052] and Fig. 6: [0032] and Fig. 2); send a trigger frame to the designated nodes, the trigger frame notifying the designated nodes of a splitting of the reserved at least one wireless communication channel in a time domain into a plurality of restricted access windows (RAWs) which are available for use by the designated nodes, wherein the trigger frame includes an indicator for each of one or more of the plurality of RAWs, each indicator being associated with a respective RAW and each indicator indicating a traffic type of data ([0040] - [0041], [0046], [0052] - [0054] and Figs. 2, 5 and 6). But as argued persuasively by the applicant in the prosecution of the parent application, Kwon does not teach relatively defining the RAWs one to each other in a frequency domain, that is, the RAWs of Kwon are split in time domain, not in frequency domain.
Chu discloses a method of sending, by an access point, a trigger frame to the nodes, the trigger frame reserving at least one communication channel of the wireless network for a transmission opportunity and identifying access category for a station to transmit restricted traffic type of data ([0030]. [0031] and Fig. 2).
Horn discloses an access category selected from the four access categories defined in the 802.11 standard ([0105]).
But Kwon, Chu, and Horn fail to disclose the trigger frame notifying the designated nodes of a splitting of the reserved at least one wireless communication channel in a frequency domain into a plurality of resource units which are available for use by the designated nodes. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 10-12 and 19-20 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on11/20/2020 IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471